Citation Nr: 0514166	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  97-28 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a left ankle disorder, 
status post-surgery, on the basis of aggravation of a pre-
existing condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from September 1965 to 
September 1967.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified at Board Hearings in May 2000 and April 
2003 before the undersigned Veterans Law Judge, who is 
designated by the Chairman of the Board to conduct hearings 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  Transcripts of 
the hearings testimony are associated with the claim file.

In June 1998, the Board remanded the case to the RO to 
clarify the veteran's desires as concerned a Travel Board 
Hearing and, if indicated, to schedule a hearing.  In August 
2000, the Board remanded the case to the RO for additional 
development.  The RO completed the additional development to 
the extent deemed possible and returned the case to the Board 
for further appellate review.  The Board remanded the case 
again in October 2003 for additional development, to include 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002).  The RO 
completed the additional development to the extent deemed 
possible and returned the case to the Board for further 
appellate review.  The veteran's representative submitted 
additional argument on behalf of the veteran in March 2005.


FINDINGS OF FACT

1.  The veteran has a left ankle disorder status post-open 
reduction of medial malleous and closed reduction of lateral 
malleous.

2.  The Report of Medical Examination For Pre-Induction noted 
no abnormalities.

3.  The service medical records (SMRs) reflect no entries for 
complaints, findings, or treatment for a left ankle disorder 
or symptomatology.

4.  The Report of Medical Examination For Separation assessed 
the veteran's lower extremities as normal.  

5.  The evidence of record shows initial injury to the left 
ankle to have been after separation from active service, and 
reflects no evidence of any relationship between the 
veteran's left ankle disorder and his active service.

6.  The evidence of record clearly and unmistakably shows the 
veteran's left ankle was not made worse by his active 
service.


CONCLUSION OF LAW

A left ankle disorder clearly and unmistakably was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1153, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(b), 3.306 (2004); Opinion of The 
General Counsel (VAOPGCPREC) 3-2003 (July 16, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VCAA became effective after the veteran filed his claim 
in 1997.  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2003), implement the VCAA.  The Secretary of Veterans 
Affairs has determined that the VCAA is applicable to all 
claims filed before the date of enactment and not yet final 
as of that date.  66 Fed. Reg. 45,629 (2001); VAOPGCPREC 7-
2003 (November 19, 2003).  Thus, the VCAA applies to the 
veteran's claim.

Duty to notify

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  The U.S. 
Court of Veterans' Appeals (Court) decision in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), held that, although the 
VCAA, by its terms, envisions the requisite notice being 
provided prior to the initial adjudication of a claim, in 
light of the Secretary's determination and VAOPGCPREC 7-2003, 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant even if the adjudication occurred 
prior to the VCAA.  Pelegrini, 118 Vet. App. at 119-120.  The 
Court further held, however, that in pre-VCAA cases such as 
the veteran's, where the RO could not have complied with the 
notice requirements, the initial adjudication was not error 
and need not be vacated.  Id. at 120.  An appellant in a pre-
VCAA claim, however, is entitled to a "VCAA content-
complying notice" and proper subsequent VA process" before 
completion of appellate review.  Pelegrini, 118 Vet. App. at 
120.  The veteran in fact received such notice prior to and 
during the remand.

The May 2002 supplemental statement of the case (SSOC) 
apprised the veteran of the legal standard applicable to his 
claim, the evidence needed to substantiate it, and the notice 
and assistance provisions of the VCAA.  In a letter dated in 
March 2004 (letter), the RO informed the veteran of the VCAA 
and VA's obligations under the act, to include the evidence 
needed to support his claim.  As to who would obtain what 
part of the evidence needed, the letter informed the veteran 
that the RO had requested his VA treatment records and 
described the type evidence he should obtain and send the RO.  
The letter also informed him that, at his option, the RO 
would obtain any private treatment records he identified as 
related to this claim, provided he completed, signed, and 
returned, the enclosed VA Forms 21-4142 to authorize VA to 
obtain them on his behalf.  The letter also informed the 
veteran to send any medical reports in his possession.

The Board finds that the May 2002 SSOC and the letter meet 
the notice-content requirements of the VCAA.  38 U.S.C.A. 
§ 5103(a) and 5103(b)(3); 38 C.F.R. § 3.159(b)(1); VAOPGCPREC 
1-2004 (February 24, 2004); Mayfield v. Nicholson, ___ Vet. 
App. ___, No. 02-1077 (April 14, 2005); Pelegrini v. 
Principi, 18 Vet. App. at 120-21; Quartuccio v. Principi, 16 
Vet. App. 183; Charles v. Principi, 17 Vet. App. 370, 374 
(2002).

Duty to assist

The RO obtained the veteran's SMRs and VA treatment records 
and kept the veteran apprised of the status of efforts to 
develop evidence.  The veteran's testimony at the hearings 
and his written submissions imply that his SMRs are 
incomplete.  The claim file reflects that the RO sought all 
SMRs related to the veteran.  The Board also notes the 
representative's assertion at the April 2003 Board Hearing 
that the RO failed to adequately develop the claim during the 
remand in that an examination should have been arranged.  As 
will be set forth below in the Analysis, the Board finds that 
an examination was not indicated, and that the evidence of 
record is sufficient to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  All records obtained or generated have been 
associated with the claim file.  Thus, the Board finds that 
the RO has complied with the duty to assist.  38 C.F.R. 
§ 3.159(c).  The Board further finds that the veteran has 
received post-VCAA proper VA process on remand in the pursuit 
of his claim.  Pelegrini, 18 Vet. App. at 120.

Overview

The veteran submitted his current application for entitlement 
to service connection for his left ankle disorder in May 
1997.  A July 1997 rating decision denied the claim on the 
basis of an absence of new and material evidence.  A December 
1988 rating decision had denied service connection for a left 
ankle disorder.  The August 2000 Board remand determined that 
the basis of the veteran's application was different than 
that involved in the 1988 decision and restyled the issue of 
the appeal as reflected on the cover sheet of this decision.  
Although the SMRs reflect no evidence of any pre-existing 
conditions, the veteran asserts that he had weak ankles at 
induction, and that his military service aggravated them and 
that he in fact sustained an ankle fracture during his active 
service.

Factual background

The April 1965 Report Of Medical Examination For Pre-
Induction reflects that all areas were assessed as normal.  
The examiner recorded no comments in Block 74.  The claim 
file reflects no record of a Report of Medical History by the 
veteran in conjunction with that examination.

The SMRs reflect no entries of presentations for non-dental 
treatment prior to June 1967.  A June 1967 entry reflects the 
veteran presented with complaints of rib cage pain due to 
trauma by an ammo pouch.  The remaining entries in the SMRs, 
all recorded in August 1967, relate to genitourinary 
symptomatology.  DA Forms 2658, Health Record - Abstract Of 
Service, for dental and medical activity reflect the 
veteran's assignment to the Pacific Theater with the 2nd 
Infantry Division as having started in February 1966.

The August 1967 Report Of Medical History reflects that the 
veteran denied any previous history of medical treatment or 
symptomatology for all areas.  The August 1967 Report Of 
Medical Examination For Separation reflects that his lower 
extremities were assessed as normal.

A Richmond Memorial Hospital Discharge Summary reflects that, 
in January 1970, the veteran presented with a provisionally 
diagnosed bi-malleolar fracture, displaced, of the left 
ankle.  Physical examination revealed the left ankle to be 
swollen and deformed, and that there was a small abrasion 
over the left medial malleous when he presented at the 
emergency room.  In the area of the summary for x-ray 
information, the examiner entered the notation, "x-rays as 
above."  The Operative Summary reflects that the medial 
malleous was fractured at the level of the tibial plafond, 
and that there was a slight abrasion over the medial 
malleous.  The fracture was reduced and a two inch Collision 
screw was placed from the tip of the medial malleous in a 
proximal and posterior direction.  X-rays demonstrated good 
reduction and screw placement.
In his May 1997 application for service connection, the 
veteran related that he experienced problems with his left 
ankle prior to his induction into service, and that he turned 
his ankle while in basic training and fell and broke two 
ribs.  The veteran also related that he received treatment 
for his left ankle in 1966 while stationed in Korea.  The 
veteran submitted three lay statements from friends, two of 
whom related that they attended school with the veteran.  
They related that he experienced problems with his ankles 
throughout his school years.  The third friend related that 
he met the veteran in February 1968 or March 1968, and that 
the veteran would twist his ankle, which resulted in swelling 
that lasted up to five days.

A March 1997 VA x-ray examination report reflects that an x-
ray of the veteran's left ankle showed a slight old healed 
fracture deformity of the distal shaft of the fibula and the 
left lateral malleous.  Also shown was a metallic orthopedic 
screw which extended through the left medial malleous into 
the distal shaft of the left tibia and transfixed an old 
healed fracture of the left medial malleous.

In his notice of disagreement, the veteran asserted that the 
1997 x-ray report showed a healed fracture to the left fibula 
outside bone (veteran's emphasis), which the veteran claimed 
he broke in Korea.  He asserted that the doctor told him it 
was a sprain but, the veteran opined, the x-ray proved it in 
fact was a fracture.  The veteran asserted that the left 
distal shaft of the left tibia was the inside bone of the 
left ankle, and that VA should have records of two different 
fractures in two different places of his left ankle.  The 
veteran then emphasized in brackets, "[t]he original 
fracture was sustained in service.  Because, according to my 
medical exam, prior to going in service, I had no history of 
[b]roken [b]ones."  The veteran then related that, upon 
receipt of his draft notification in April 1965, he and his 
mother met with local Selective Service System (SSS) 
officials to seek a deferment because of his life-long ankle 
problems.  As a result of these meetings, his eventual 
induction was deferred until September 1965.

A September 1997 letter from the SSS to the veteran reflects 
that he was ordered to report for a physical examination in 
April 1965, was ordered for induction in August 1965, and the 
induction was postponed until September 1965.  The veteran 
was ordered for induction on September 22, 1965.

At the February 1998 RO hearing, the veteran related that he 
had pain in his ankles from age 10.  He related his 
experience with the SSS, and also related that he was treated 
on at least three occasions in service for his left ankle: 
the second week of basic training in 1965 and twice in 1967.  
The veteran claimed that, in 1966, he was walking on a gravel 
road and turned his ankle, for which he sought treatment.  
After a second visit, he was placed on light duty.  He 
related that he could not remember if the doctor at his 
discharge physical examination examined his ankle.  He sought 
no treatment for his left ankle between his separation from 
service and his 1970 fracture.  He related that, after his 
military service, he no longer was able to run.  The veteran 
related that the doctor who treated him prior to his entry 
into service is deceased, and the facility where he was 
treated is now a nursing home, and so no records are 
available.

In a March 1998 statement in response to the March 1998 SSOC, 
the veteran related that he could not verify the reason for 
his deferred induction because the SSS deliberately destroyed 
the records of the meetings and, again referring to the 1997 
VA x-ray examination report, which he asserts showed a 
fracture of the left tibia, he asserted that the treatment 
records of his 1970 fracture showed a fracture of his left 
fibula.  In a statement dated in July 1999, the veteran 
asserts support for a separate claim not part of this 
decision.  He also asserted that the evidence is sufficient 
to accord him the benefit of the doubt.

At the May 2000 Board Hearing, the veteran testified that he 
had problems with both ankles prior to entering active 
service, and that his left ankle was the weakest.  He turned 
his ankles a lot, and they would swell to where he could not 
walk for two to three days, and he could not play sports.  He 
related that he mentioned his ankles to the examiner at the 
induction examination, but all he did was ask the veteran to 
walk over to the door and return.  Transcript (T1), pp. 4-5.  
He then related his claim having turned his ankle while in 
basic training, which caused him to fall.  He also recounted 
his claim that he turned his ankle in Korea and was told that 
it was a sprain.  The veteran related that, during one of his 
follow-up visits after his 1970 ankle surgery, his provider, 
as he thumbed through his records, asked him if he had 
experienced any previous fractures.  The veteran said he did 
not know, but that he had been hospitalized in the military.  
T1, p. 11.  He related that his left ankle swelled more and 
was more unstable in service than it was before his 
induction.

The veteran's testimony at the April 2003 Board Hearing was 
essentially the same as at the May 2000 hearing.  He related 
that, in his pre-induction meetings with SSS officials, he 
informed them that he did not need to be inducted, because he 
had experienced problems with his ankles since age 10 or 12.  
They advised him to bring his parents to verify the 
information, which he did.

Letters from SSS to the veteran advise that his SSS records 
were destroyed in accordance with applicable SSS regulations 
on the retention of records.  An extract of the SSS documents 
which remained on file reflect that the veteran was 
classified as 1-A in June 1964, 1-A 1P in July 1965, 1-C in 
October 1965, and 4-A in November 1967.  A list of the SSS 
classifications attached to an August 1967 SSS letter 
reflects that 1-A means available for military service, 1-C, 
member of the armed forces, and 4-A, the registrant has 
completed military service.  The list did not reflect an 
explanation of 1-A(P).

Records obtained from the Social Security Administration 
(SSA) reflect that in his application for benefits signed in 
February 1988, the veteran wrote that, since he had broken 
his left ankle in 1969, the muscle in his leg had never 
returned to normal.  The veteran wrote that he broke the 
ankle in the joint, and that the doctor told him that it was 
a bad break.  He made no mention of ankle problems during his 
childhood or of any injury while in military service.  A June 
1988 examination report of Norton Community Hospital prepared 
for SSA reflects that the veteran complained of pain in his 
ankles, and that injury dated back to 1969, when he fell down 
a flight of stairs and fractured his left ankle.  The veteran 
reported that the orthopedist who operated on his left ankle 
told him that it was a real bad break, and that he had done 
all that he could do for it, and that it would bother him for 
the rest of his life.  The report reflects that the medical 
history which the veteran provided to the examiner made no 
mention of ankle problems prior to 1969 or of any injury 
while in military service.  The examiner's impression was 
that the veteran's post-service left ankle fracture caused 
atrophy and weakness in his left leg.

In a statement of April 2004, the veteran recounted his 
arguments and referred to the lay statements of his three 
friends.  In an undated letter, which was forwarded by his 
representative in March 2005, the veteran related that his 
SSA determination of disability had not been discontinued, 
and he restated his arguments in support of his claim.  In an 
April 2005 letter, forwarded by his representative in May 
2005, the veteran attached two photographs: one of a person 
in a military uniform suspended from a utility pole, and 
another one of apparently the same person either ascending or 
descending an utility pole.  The veteran does not explicitly 
state in his letter that he is the person in the photographs.  
He related that the photographs demonstrated that his primary 
Military Occupation Specialty involved climbing poles to 
repair telephone tactical lines, and that the climbing put 
his health in even greater jeopardy due to his claimed pre-
existing ankle condition.  He also attached photographs of 
the prosthetic devices he uses on his legs for support.

The VA treatment records obtained on remand reflect no 
entries which shed light on the issue of whether the veteran 
had a pre-existing ankle disorder or whether his ankle 
fracture residuals are related to his military service.  They 
reflect only his claimed history of ankle problems as a 
child.

Applicable law and regulations

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  To prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Veterans who served during a period of war or after January 
1, 1947, will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(a), (b).  Service 
connection is for consideration where pre-service 
disabilities were aggravated by service.  38 U.S.C.A. 
§ 1153.

Concerning conditions pre-existing service:

(1)  History of preservice existence of conditions 
recorded at the time of examination does not 
constitute a notation of such conditions but will 
be considered together with all other material 
evidence in determinations as to inception.  
Determinations should not be based on medical 
judgment alone as distinguished from accepted 
medical principles, or on history alone without 
regard to clinical factors pertinent to the basic 
character, origin and development of such injury or 
disease.  They should be based on thorough analysis 
of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted 
medical principles pertaining to the history, 
manifestations, clinical course, and character of 
the particular injury or disease or residuals 
thereof. 

(2)  History conforming to accepted medical 
principles should be given due consideration, in 
conjunction with basic clinical data, and be 
accorded probative value consistent with accepted 
medical and evidentiary principles in relation to 
value consistent with accepted medical evidence 
relating to incurrence, symptoms and course of the 
injury or disease, including official and other 
records made prior to, during or subsequent to 
service, together with all other lay and medical 
evidence concerning the inception, development and 
manifestations of the particular condition will be 
taken into full account. 

(3)  Signed statements of veterans relating to the 
origin, or incurrence of any disease or injury made 
in service if against his or her own interest is of 
no force and effect if other data do not establish 
the fact.  Other evidence will be considered as 
though such statement were not of record.

38 C.F.R. § 3.304 (b).  The General Counsel has opined that, 
even if a condition is noted at the time of the entrance 
examination, VA still must show by clear and unmistakable 
evidence that it was not aggravated in order to rebut the 
presumption of soundness.  VAOPGCPREC 3-2003.  When making a 
determination of service connection, VA must administer its 
regulations under a broad and liberal interpretation 
consistent with the facts in each case.  38 C.F.R. 
§ 3.303(a).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The first salient question which the Board decides is whether 
the presumption of soundness has been rebutted.  Generally, 
applicants for VA benefits assert the presumption of 
soundness to support a claim for service connection rather 
than argue that one in fact did have a condition which 
existed prior to entering military service.  Be that as it 
may, the veteran asserts that his ankle disorder pre-dated 
his entry into military service, and that his military 
service aggravated it.  The Board finds that there is no 
evidence of record to rebut the presumption of soundness.

Regardless of whether the occasion is VA arguing that a 
condition existed prior to service or the veteran, the 
regulation reads the same.  There must be clear and 
unmistakable evidence that an injury or disease existed prior 
to service to meet the first step in rebutting the 
presumption of soundness.  38 C.F.R. § 3.304(b).  First, the 
pre-induction examination report reflects no notation of any 
abnormalities, thus, an ankle disorder cannot be deemed to 
have been noted at induction.  Id.  Even if the veteran 
discussed his pre-service state of health with the SSS, the 
Board must take the April 1965 Report Of Physical Examination 
For Pre-Induction at face value.  Given the absence of any 
noted conditions on the pre-induction examination, the 
analysis must now progress to whether there is other medical 
evidence which, in consonance with sound medical principles, 
shows there to have been a pre-existing condition.  Again, 
the Board finds none.

The evidence of record, other than the veteran's claims, does 
not even reflect a contemporaneous reported history of a pre-
service ankle disorder.  Neither the induction examination, 
the SMRs, the Report of Medical History at separation, nor 
the examination at separation reflects any notation of a 
history of an ankle disorder.  Even factoring in the 
veteran's post-service history offers no evidence in support 
of a pre-service history of an ankle disorder.  The Board 
notes that the evidence of record shows that the veteran did 
not report any pre-service symptomatology of his ankles at 
all until he was well within the VA claims process.  In his 
October 1988 claim for entitlement to service connection on a 
direct basis, he claimed only that he injured his left ankle 
while stationed in Korea.  The veteran's submissions and 
testimony as to his views of his ankles may be viewed only as 
evidence of symptoms he may have experienced and not as 
medical evidence of an underlying physical disorder or 
disease.  Lay persons may relate symptoms they observed, but 
they may not render an opinion on matters which require 
medical knowledge, such as the underlying condition which is 
causing the symptoms observed.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
The claim file reflects no evidence that the veteran has any 
medical training which would render him competent to opine on 
such matters.  Viewed within the acceptable evidentiary 
parameters, the veteran's testimony is that he had pain and 
swelling.  Those are not diseases or disorders but symptoms.  
There must be evidence of an underlying disorder.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("[P]ain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted").  Thus, the analysis reasonably could end here.

Nonetheless, to thoroughly consider the veteran's 
application, the Board will, solely arguendo, address the 
veteran's claim on the basis that he in fact had ankle 
symptomatology when he entered active service.  The veteran's 
building blocks to entitlement to service connection are as 
follows: he had weak ankles when he was inducted; the rigors 
of military training and service weakened them even more; and 
this manifested in the form of his frequently having turned 
his ankle, which caused him to fall on numerous occasions.  
Further he claims that one of those occasions is the only 
event noted in his SMRs, and finally, that a 1997 VA x-ray 
proved he fractured his ankle prior to 1970.  The Board finds 
these assertions to be without substance and rejects them.

Initially, the Board rejects the notion that the veteran's 
SMRs are incomplete and that there are missing records of 
treatment for an ankle injury in Korea or other locations.  
The Board notes that the veteran's SMRs contain his dental 
and immunization records which date from his entry into 
service to his separation.  The DA Forms 2658 are not records 
of treatment but records of the veteran's location or 
assignment at the time indicated.  Thus, the Board deems it 
unlikely that there are records not accounted for.  The 
National Personnel Records Center advised the RO that all 
available records were provided, to include after subsequent 
inquiry by the RO.  The Board now addresses the veteran's 
assertion that he in fact fractured his left ankle while 
stationed in Korea.

The Board finds that the medical evidence refutes the 
veteran's assertion.  First, the Board finds no support 
whatsoever for the veteran's testimony that the orthopedist 
who treated his 1970 ankle asked him if he had experienced a 
prior fracture.  As noted above, the veteran did not include 
that in the reports to the provider who examined him for SSA 
in 1988 or in his 1988 handwritten application for SSA 
benefits.  Further, the January 1970 Discharge Summary made 
no mention of evidence of a prior fracture of the veteran's 
left ankle.  The Board may reasonably infer that, had the 
1970 x-rays taken for the veteran's treatment revealed 
evidence of an old fracture, it would have been noted for the 
orthopedist's consideration of options.  The Board notes that 
the orthopedist noted on the Discharge Summary that the x-
rays confirmed his diagnosis of a left ankle fracture.  The 
January 1970 Operative Report reflects no finding by the 
orthopedist of evidence of a prior fracture.  The Board deems 
it unlikely that the orthopedist would not have noted any 
evidence of prior injury to the ankle.

The veteran also argues that the 1997 VA x-ray showed a 
fracture of the tibia, the inside bone of the ankle, whereas 
his 1970 fracture was of the fibula, the outside bone of the 
left ankle, which demonstrates that the x-ray in fact showed 
evidence of a separate fracture in addition to the 1970 
fracture.  The Board finds that, aside from the fact that 
there is no evidence that the veteran is trained to interpret 
x-ray reports, the veteran misstates the evidence.  The 
January 1970 Operative Report reflects that "the veteran 
presented with a displaced fracture, bi-malleolar, of the 
left ankle.  The medial malleolus was fractured at the level 
of the tibial plafond."  It is common knowledge that the 
prefix, "bi'" means two.  The report clearly describes 
involvement of the tibia as well as the fibula.  
Parenthetically, the Board notes that the malleous is a 
rounded bony prominence such as those on either side of the 
ankle joint, and the medial malleous is the lower end of the 
tibia, forming the projection of the medial side of the 
ankle.  Steadman's Medical Dictionary, p. 1058, 27th Edition 
(2000).  Thus, the Board finds that the 1997 VA x-ray showed 
only the residuals of the veteran's 1970 fracture and not 
evidence of an additional fracture.

In sum, the veteran's SMRs reflect only an entry related to 
his ribs, and a knot on the right 7th rib was noted on the 
examination at separation.  The SMRs reflect no entries for 
ankle symptomatology, and the August 1967 Report Of 
Examination For Separation assessed the veteran's lower 
extremities as normal.  The veteran had ample opportunity to 
list any in-service ankle injury or treatment on his Report 
Of Medical History.  His Report Of Medical History reflects 
that he denied any injury to or treatment of his ankles.  
Thus, to the extent, arguendo, that the veteran may have 
experienced ankle symptomatology prior to his entry into 
active service, there is no evidence that his military 
service aggravated it.  This is shown by the absence of any 
medical evidence to the contrary.  Thus, the Board finds that 
the evidence of record clearly and unmistakably shows any 
pre-existing symptomatology not to have been aggravated by 
military service and that the veteran's current ankle 
disorder is not otherwise of service origin.


ORDER

Entitlement to service connection for a left ankle disorder, 
status post-surgery, on the basis of aggravation of a pre-
existing condition, and on a direct basis, is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


